The sale or delivery of liquor to a minor by a licensee is a violation of section 15, chapter 95, Laws 1903, as amended by section 9, chapter 49, Laws 1905, punishable under section 33, chapter 95, Laws 1903. Laws 1905, c. 49, s. 18; State v. Langdon, 74 N.H. 50; State v. Kennard, 74 N.H. 76; State v. Kidder, 74 N.H. 302. It is alleged that the law licensing the sale of liquor had been duly accepted (Laws 1903, c. 95, s. 31) and on the date of the offence charged was in force in the town of Canaan; that the defendants were then and there copartners in business, and, having then and there a license for the purpose of selling liquor, did then and there unlawfully sell (in the second count, deliver) liquor to a minor under the age of twenty-one years.
The allegations that the license law was in force in Canaan and that the defendants were then and there licensed to sell liquor are sufficient to make it plain that the offence charged is the violation of the special provisions of the license law by the defendants as licensees. State v. Langdon, 74 N.H. 50, 52; State v. Roberts, 74 N.H. 476, 479. If the state proves that, when and where they were licensees within the meaning of the act, the defendants in Canaan sold or delivered liquor as charged, the offence will be made out. It is not advisable to speculate upon possible questions that may or may not arise upon the evidence.
Motion denied.
All concurred.